317 F.2d 364
NATIONAL LABOR RELATIONS BOARDv.HART'S BAKERY, INC.
No. 17340.
United States Court of Appeals Eighth Circuit.
May 20, 1963.

Petition for Enforcement of Order of the National Labor Relations Board.
Dominick L. Manoli, Associate Gen. Counsel and Marcel Mallet-Prevost, Asst. Gen. Counsel, N. L. R. B., for petitioner.
Robert A. Dempster, Sikeston, Mo., for respondent.
PER CURIAM.


1
Order of National Labor Relations Board enforced, etc. on petition of Board for enforcement and stipulation filed with Board.